Parry, J.,
— The writ of attachment cannot be -quashed as no irregularity appears on the face of the record. Nor does it appear that the attachment can now be dissolved on the ground that the fund attached is of the character entitled to the protection of the Act of April 15,1845, P. L. 459. We think the application premature, as the plaintiff cannot be summarily deprived of either the right to interrogate the garnishee or to have a jury pass upon disputed questions of fact that may arise.
The rule to show cause why the writ of attachment should not be quashed or dissolved is continued pending the filing of interrogatories.